Exhibit 10.1

 

LOGO [g779493img01.jpg]

August 22, 2014

Mr. Charles F. Serianni

Dear Chuck,

Congratulations! I am very pleased to offer you a promotion to the position of
Executive Vice President, Chief Financial Officer with Republic Services, Inc.
(the “Company” or “Republic”), reporting directly to me, or other individuals as
the Company may direct. I am excited about the opportunities presented by the
Company and hope that you will join us as a member of the executive leadership
team. If you accept this offer, we anticipate that your start date in your new
role will be August 22, 2014, or as mutually agreed. This offer will remain in
effect for a period of seven days from the date of this letter.

This letter sets forth the terms and conditions of our offer and highlights the
basic components of your compensation. It is not intended to be a comprehensive
description of all benefits available to you or to provide the details of the
plans that govern the administration of compensation, equity and benefits, as
our offerings change periodically.

Compensation and Benefits

Upon the commencement of your new position, you will be eligible for the
following (subject to deductions and withholdings, as applicable):

Base Salary: Your Base Salary will be $450,000 annually.

Annual Cash Incentive: You will be eligible to participate in the Company’s
Executive Incentive Plan (“EIP”), or any successor or similar plan maintained by
the Company for the benefit of similarly-situated employees, subject to the
terms and conditions of such plans and at the discretion of and subject to
approval by the Management Development and Compensation Committee (the
“Committee”). Management intends to recommend to the Committee that your award
target for the 2015 Annual Cash Incentive be set at 80% of your Base Salary. For
2014, your target annual cash incentive under the Management Incentive Plan
(“MIP”) will remain at 80% of your Base Salary. Your actual 2014 annual cash
incentive will be prorated based on the number of fully completed months of
employment in 2014 in your new role and the number of fully completed and
partial months in 2014 in your current role.

Long-Term Incentive Plan: You will be eligible to participate in the Company’s
Long-Term Incentive Plan (“LTIP”) under the EIP, or any successor or similar
plan maintained by the Company for the benefit of similarly-situated employees,
subject to the terms and conditions of such plans and at the discretion of and
subject to approval by the Committee. A new LTIP award opportunity may be
established each year so that this LTIP incentive opportunity becomes part of
your annual compensation. This incentive will be tied to achieving the Company’s
key financial goals over the three-year performance cycle. Management intends to
recommend to the Committee that your award target for the 2015-2017 LTIP
performance cycle be set at $250,000.

Long-Term Incentive Equivalent Awards: Your awards for prior LTIP performance
cycles under the EIP or the MIP will continue to be governed by the plans and
award documents under which they were granted. The Company will supplement these
awards with a payment (the “LTIP Equivalent”) for each of the 2013-2015 and
2014-2016

 

1



--------------------------------------------------------------------------------

performance cycles. The LTIP Equivalents for the 2013-2105 and 2014-2016 cycles
will have targets of $14,667 and $29,333, respectively. Each LTIP Equivalent
will be paid based on performance relative to target and will be payable at the
same time and on the same terms as if it had been granted under the EIP (except
for the provisions stating when awards under the EIP must be granted). The
effect of the LTIP Equivalents, when taken together with your existing LTIP
awards, will be to prorate your LTIP target between $206,000 (through
December 31, 2014) and $250,000 (beginning January 1, 2015) for the 2013-2015
and 2014-2016 performance cycles.

Equity: You will be eligible to participate in the Company’s Amended and
Restated 2007 Stock Incentive Plan (“Stock Plan”), or any successor or similar
plan maintained by the Company for the benefit of similarly-situated employees,
subject to the terms and conditions of such plans and the applicable award
agreements. Management will recommend that upon commencement in your new role,
you will receive the following awards: (1) an award of stock options with a
grant-date value of approximately $125,000, and (2) an award of restricted stock
units with a grant-date value of approximately $200,000. For 2015, management
intends to recommend: (1) an award of stock options with a grant-date value of
approximately $250,000, and (2) an award of restricted stock units with a
grant-date value of approximately $500,000. All awards under the Stock Plan are
at the discretion of and subject to approval by the Committee.

Stock Ownership Guidelines: As Executive Vice President, Chief Financial
Officer, you are expected to obtain within a specified time period and
thereafter maintain ownership of Republic Services, Inc. common stock having the
value equal to three times your then-current Base Salary. As a newly promoted
employee, you will have five years from your date of promotion to reach this
increased level of stock ownership.

Deferred Compensation Plan: As Executive Vice President, Chief Financial
Officer, you are eligible for a contribution to the Republic Services, Inc.
Deferred Compensation Plan that may be made annually at the discretion of the
Committee. Presently, the amount of the annual contribution is set at $65,000.
The contributions are subject to all provisions of the Deferred Compensation
Plan and are provided at the discretion of and subject to approval by the
Committee.

Personal Time Off: Vacation, personal and sick time will be accrued and used in
accordance with the applicable Corporate PTO policy.

Benefits: You will continue to be eligible to participate in all benefit plans
that the Company makes available to similarly-situated employees, including the
Company’s 401(k) plan, medical, dental, vision, life insurance, short- and
long-term disability plans, as well as the Company’s nonqualified deferred
compensation plan.

Executive Separation Policy: Your December 5, 2008 Employment Agreement, as
amended (“Employment Agreement”), will terminate on the Effective Date. Should
your employment with the Company terminate at any time in the future while you
are employed in the position of Executive Vice President, Chief Financial
Officer your eligibility for separation benefits will be governed by the
Company’s then applicable Executive Separation Policy.

Noncompetition, Non-Solicitation, Confidentiality, and Arbitration Agreement: As
a condition of your promotion, you are required to sign a new Non-Competition,
Non-Solicitation, Confidentiality and Arbitration Agreement, which is enclosed
as Exhibit 1.

While we expect that you will continue to have a long, successful and rewarding
career with Republic, this offer is for “at will” employment, and either you or
the Company may terminate your employment at any time and for any reason.

 

2



--------------------------------------------------------------------------------

Chuck, we are excited to have you continue as a member of the executive
leadership team and look forward to working with you in your new role. Please
indicate your acceptance of this offer by countersigning this letter and
returning the original to me. As always, please contact me if you have
questions.

Sincerely,

/s/ Donald W. Slager

Donald W. Slager

President and Chief Executive Officer

Republic Services, Inc.

I understand all the terms offered to me and accept continued employment on
these terms. I understand and agree that either the Company or I may terminate
the employment relationship at any time for any reason. I agree that no other
promises have been made to me and that my Employment Agreement terminates on the
Effective Date.

Acknowledged and Agreed:

 

/s/ Donald W. Slager

   

8/22/14

   Donald W. Slager     Date   

 

3



--------------------------------------------------------------------------------

NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY

AND ARBITRATION AGREEMENT

Republic Services, Inc. (“Company”) and Charles F. Serianni, Employee ID
No. 930000112 (“Executive”) enter into this Non-Competition, Non-Solicitation,
Confidentiality and Arbitration Agreement (“Agreement”), effective August 22,
2014 (“Effective Date”). Company and Executive are collectively referred to as
the “Parties” in this Agreement. The Parties agree as follows:

1. Consideration Executive Will Receive Under This Agreement. The Parties
recognize that in order for Executive to perform duties on behalf of Company,
Executive needs to manage, use or otherwise have access to Confidential
Information (as defined below). Accordingly, Company agrees to provide Executive
with access to Confidential Information, subject to the terms and conditions of
this Agreement. Executive agrees that, in exchange for Company providing
Executive with access to Confidential Information, Executive’s eligibility to
participate in Company’s Executive Separation Policy or any successor or similar
policy maintained by Company for the benefit of similarly situated employees,
and Company’s agreement to employ Executive on an at-will basis, Executive
accepts all of the terms and conditions contained in this Agreement.

2. General Duties. Executive will be entrusted with significant responsibility
for managing aspects of Company’s business. Executive also acknowledges that,
due to the confidential nature of Executive’s job responsibilities, Executive
will be entrusted with significant responsibility for managing, using and
otherwise handling Confidential Information (as defined below). Accordingly,
Executive owes a fiduciary duty of loyalty, fidelity and allegiance to act at
all times in the best interests of Company and to refrain from doing or saying
anything to a third party or subordinate that injures Company.

3. Confidentiality Obligations.

3.1 For purposes of this Agreement, “Confidential Information” means Company’s
proprietary information which includes, but is not limited to: information that
would qualify as a trade secret; customer lists and agreements; customer service
information; names of customer contacts and the identities of decision-makers;
marketing plans; development plans; formulas; price data; cost data; price and
fee amounts; pricing and billing policies; quoting procedures; marketing
techniques; forecasts and forecast assumptions and volumes; non-public
information regarding Company’s actual or potential customers, suppliers or
other vendors; non-public information about Company’s routes, territories or
target markets; Company’s internal personnel and financial information,
including purchasing and internal cost information and information about the
profitability of particular operations; internal sales, service and operational
manuals, policies and procedures; non-public information regarding the manner
and methods of conducting Company’s business; non-public information about
Company’s future plans, potential acquisition, divestiture and other strategies;
non-public information about Company’s landfill development plans, landfill
capacities, special projects and the status of any permitting process or
investigation; non-public information that gives Company some competitive
business advantage, or the opportunity of obtaining such an advantage, or the
disclosure of which could be detrimental to Company’s interests; and other
information that is not generally known outside Company.

3.2 As a direct consequence of Executive’s access to Confidential Information,
Executive agrees to the following restrictions and further agrees that such
restrictions are reasonable:

(a) During Executive’s employment with Company and after Executive’s employment
ends, Executive will not disclose Confidential Information to any person or
entity either inside or outside of Company within the United States or any other
territory, province or location in which Company conducts business other than as
necessary in carrying out Executive’s duties and responsibilities for Company,
nor will Executive use, copy or transfer Confidential Information other than as
necessary in carrying out Executive’s duties and responsibilities for Company,
without first obtaining Company’s prior written consent. Nothing in this
Agreement prohibits Executive from providing information to any administrative
or governmental agency, or from testifying under the power of a subpoena issued
from a court of competent jurisdiction. In the event a court concludes that the
above post-employment restriction is unreasonable, Executive’s obligations under
this Section 3.2(a) will expire five (5) years after Executive’s employment with
Company ends.

 

4



--------------------------------------------------------------------------------

(b) During Executive’s employment with Company, Executive agrees not to use or
disclose any previously obtained trade secret, proprietary or confidential
information that Executive received from a prior employer or another third
party.

(c) Executive agrees that all patents, trademarks or any other type of
intellectual property right, wholly or partially, conceived, made, developed or
created, solely or with any third party, in the course of Executive’s employment
with Company or using Company’s resources, that relates in any manner to the
actual or reasonably anticipated business, research or development of Company,
or that is suggested by Company, or results from matters of which Executive is
aware of as a result of Executive’s employment with Company, or from any task
assigned to Executive or work performed by Executive for or on behalf of
Company, is the sole and exclusive property of Company. In order to further
protect Company, Executive assigns and transfers to Company, and Company’s legal
representatives, successors and assigns, all of Executive’s right, title and
interest in any and all inventions, discoveries, developments, improvements,
techniques, designs, data, processes, systems, works of authorship and all other
work products, including, but not limited to, the right to possess all patents,
trademarks, copyrights or other intellectual property rights (everywhere in the
world) that Executive, either solely or jointly with others, conceives, makes,
acquires, suggests, reduces to practice, or otherwise creates during Executive’s
employment with Company (or within six months later provided Executive’s work
product was a result solely of that employment) or using Company’s resources. In
addition, both during and after Executive’s employment with Company ends,
Executive agrees to reasonably cooperate, execute and deliver all documents to
obtain, maintain and enforce any of the intellectual property rights described
above or to carry out the intent of this Agreement.

(d) When Executive’s employment with Company ends, or at the earlier request of
Company, Executive agrees to immediately return to Company all Company property
in Executive’s possession, custody or control, including anything containing
Confidential Information, such as books, notes, plans, documents, records,
drawings, specifications, blueprints, reports, studies, notebooks, computers,
drives, files, discs, video, photographs, audio recordings, PDAs, tablets,
Blackberry, iPhone and Android devices, mobile telephones or other devices used
to store electronic data (including any and all copies) whether made by
Executive or which came into Executive’s possession concerning the business or
affairs of Company. Upon Company’s request, Executive agrees to provide Company
with a written acknowledgment confirming that Executive has returned all Company
property and Confidential Information.

4. Non-Competition and Non-Solicitation Obligations.

4.1 Definitions.

(a) “Non-hazardous Solid Waste Management” means the collection, hauling,
disposal or recycling of non-hazardous refuse, and any other services or
products offered, conducted, authorized or provided by Company during the last
two (2) years of Executive’s employment.

(b) “Principal Competitor” means: (1) Waste Management, Inc.; (2) Waste
Connections, Inc.; (3) Progressive Waste Solutions, Ltd.; (4) Advanced Disposal
Services, Inc.; (5) Casella Waste Systems, Inc.; or (6) any other public or
private business (including their predecessors, successors, parents,
subsidiaries, or affiliate operations) conducting Non-hazardous Solid Waste
Management in three (3) or more states, territories or provinces in which
Company conducts business.

(c) “Competitor” means any public or private business that provides
Non-hazardous Solid Waste Management in any state, territory, province or other
location in which Company conducts business.

(d) “Render Services” means any of the following activities, whether done
directly or through others, whether done in person or through telephonic,
electronic, or some other means of communication, and whether done as a
principal, owner, director, officer, agent, employee, partner, member,
contractor or consultant: (1) performing any kind of services, functions, duties
or actions (including, but not limited to, sales, marketing, brokering,
supervision and/or management) related to Non-hazardous Solid Waste Management;
(2) developing, managing, analyzing, processing or otherwise handling data or
information related to Non-hazardous Solid Waste Management; (3) developing,
managing, analyzing, processing or otherwise handling data or information
related to the potential or actual acquisition of businesses that engage in

 

5



--------------------------------------------------------------------------------

Non-hazardous Solid Waste Management, or participating in any decision, or
developing, or implementing any strategy, to acquire such businesses;
(4) conducting, participating in, or otherwise assisting any review of the
prices/rates charged by Company, whether in connection with an initial contract
bid, a contract extension or a request for a price/rate increase;
(5) soliciting, requesting, reviewing, analyzing or otherwise handling
Confidential Information about the costs (including SG&A or operational),
revenues or profit margins of Company; (6) determining, advising or recommending
whether to award a contract to Company, extend a contract with Company or
whether, and to what extent, Company may increase its prices/rates; or
(7) performing any activities that are the same as, or substantially similar to,
the duties and functions Executive performed for Company at any time during the
last two (2) years of Executive’s employment.

(e) “Solicit” means any direct or indirect interaction between Executive and
another person or entity that takes place in an effort to develop or further a
business relationship.

(f) “Material Contact” exists with any customers or potential customers of
Company with whom Executive dealt, whose dealings with Company were coordinated
or supervised by Executive, about whom Executive obtained Confidential
Information, or who received Non-hazardous Solid Waste Management services or
products from Company and for which Executive received compensation, commission
or earnings during the last two (2) years of Executive’s employment.

(g) “Facility” means the physical location at which Company owns, leases or
operates: (1) an office, workplace or other location where Company conducts
business; (2) a collection operation; or (3) a post-collection operation
(including, but not limited to, landfills, transfer stations, material recovery
facilities, recycling facilities and compost facilities).

4.2 Prohibition Against Competition. During Executive’s employment with Company,
and for two (2) years after Executive’s employment ends, Executive will not
Render Services on behalf of any Principal Competitor, or any Competitor, within
any state, territory, province or other location in which Company conducts
business. In the event a court concludes that the above post-employment
restriction is unreasonable, Executive agrees that, for eighteen (18) months
after Executive’s employment ends, Executive will not Render Services on behalf
of any Principal Competitor, or any Competitor, within fifty (50) miles of any
Facility.

4.3 Prohibition Against Solicitation.

(a) During Executive’s employment with Company, and for two (2) years after
Executive’s employment ends, Executive will not Solicit on behalf of any
Principal Competitor, or any Competitor, any customers or potential customers of
Company with whom Executive had Material Contact. In the event a court concludes
that the above post-employment restriction is unreasonable, Executive will not
Solicit on behalf of any Principal Competitor, or any Competitor, any customers
or potential customers of Company with whom Executive had Material Contact for
eighteen (18) months after Executive’s employment with Company ends.

(b) During Executive’s employment with Company, and for two (2) years after
Executive’s employment ends, Executive will not Solicit any employee,
consultant, agent or independent contractor of Company to obtain employment with
or perform services for another person or entity including, but not limited to,
a Principal Competitor or a Competitor, to the detriment of Company. This
restriction is limited to any employee, consultant, agent or independent
contractor of Company that Executive had contact with during Executive’s
employment or with whom Executive had knowledge of by virtue of Executive’s
access to Confidential Information. In the event a court concludes that the
above post-employment restriction is unreasonable, Executive will not Solicit
any employee, consultant, agent or independent contractor of Company to obtain
employment with or perform services for another person or entity including, but
not limited to, a Principal Competitor or a Competitor, to the detriment of
Company for eighteen (18) months after Executive’s employment with Company ends.

5. Obligation to Avoid Conflicts of Interest. During Executive’s employment with
Company, Executive agrees to abide by Company’s Conflicts of Interests policy,
which includes not becoming involved, directly or indirectly, in a situation
that a reasonable person would recognize to be a conflict of interest with
Company. If Executive discovers, or is informed by Company, that Executive has
become involved in a situation that is an actual or likely conflict of interest,
Executive will take immediate action to eliminate the conflict. Company’s
determination as to whether or not a conflict of interest exists will be
conclusive.

 

6



--------------------------------------------------------------------------------

6. Notice to New Employers. During Executive’s employment with Company, and for
two (2) years after Executive’s employment ends, Executive will provide a copy
of this Agreement to any prospective employer before accepting any offer of
employment, or Rendering Services on behalf of any Principal Competitor or any
Competitor.

7. Judicial Modification. If a court determines that any of the provisions in
Sections 2, 3, 4, 5 or 6 of this Agreement are overbroad or unenforceable, the
Parties expressly authorize the court to modify or strike the provision and
impose the broadest restrictions permissible under the law, without affecting
any other provision of this Agreement.

8. Certain Definitions and Understandings. The Parties expect that some or all
of the duties or responsibilities of Company under this Agreement may be
satisfied by its parent, subsidiary, related or successor companies
(“Affiliates”). Accordingly, Executive acknowledges that the discharge of any
duty or responsibility of Company under this Agreement by one or more of its
Affiliates discharges Company’s duty or responsibility in that regard. Executive
further acknowledges that Executive’s obligations under this Agreement will be
owed to Company and its Affiliates (collectively referred to as “Company” in
this Agreement).

9. Injunctive Relief. The Parties agree that, if Executive breaches any of the
provisions in Sections 2, 3, 4, 5 or 6 of this Agreement, Company will suffer
immediate and irreparable harm and that, in the event of such breach, Company
will have, in addition to any and all remedies of law, the right to an
injunction, specific performance and other equitable relief. Additionally, to
provide Company with the protections it has bargained for in this Agreement, any
period of time in which Executive has been in breach will extend, by that same
amount of time, the time for which Executive should be prevented from further
breaching the promises Executive made in Sections 2, 3, 4, 5 and 6 of this
Agreement.

10. Assignment. Company may assign this Agreement upon written notice to
Executive. Executive’s rights and obligations under this Agreement are personal
to Executive and may not be assigned.

11. Waiver of Breach. The waiver by any Party of a breach of any provision of
this Agreement will neither operate nor be construed as a waiver of any
subsequent breach.

12. Attorneys’ Fees. The Parties agree that, if Executive is found to have
breached any term, provision or section of this Agreement, Company will be
entitled to recover the attorneys’ fees and costs it incurred in enforcing this
Agreement.

13. Governing Law, Jurisdiction and Venue. This Agreement shall be governed and
interpreted in accordance with the laws of the State of Arizona. Additionally,
the Parties agree that the courts situated in Maricopa County, Arizona will have
personal jurisdiction over them to hear all disputes arising under, or related
to, this Agreement and that venue will be proper only in Maricopa County,
Arizona.

14. Arbitration. With the sole exception of any breach by Executive of the
obligations Executive assumed under Sections 2, 3, 4, 5 and 6 of this Agreement
(the breach of which permits Company to obtain judicial relief due to the
exigent circumstances presented by such a breach), all other alleged breaches of
this Agreement, or any other dispute between the Parties arising out of or in
connection with Executive’s employment with Company will be settled by binding
arbitration to the fullest extent permitted by law. This Agreement to arbitrate
applies to any claim for relief of any nature, including, but not limited to,
claims of wrongful discharge under statutory or common law; employment
discrimination based on federal, state or local statute, ordinance or
governmental regulations, including, but not limited to, discrimination
prohibited by Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family Medical Leave
Act, and the Fair Labor Standards Act; claims of retaliatory discharge or other
acts of retaliation; compensation disputes; tortious conduct; contractual
violations; ERISA violations; and other statutory and common law claims and
disputes, regardless of whether the statute was enacted or whether the common
law doctrine was recognized at the time this Agreement was signed.

 

7



--------------------------------------------------------------------------------

The Parties understand that they are agreeing to substitute one legitimate
dispute resolution forum (arbitration) for another (litigation) because of the
mutual advantages this forum offers, and are waiving their right to have their
disputes (except as to alleged breaches of Sections 2, 3, 4, 5 and 6 of this
Agreement) resolved in court. This substitution involves no surrender, by either
Party, of any substantive, statutory or common law benefit, protection or
defense.

The Parties agree that the arbitration proceeding will be conducted in Maricopa
County, Arizona in accordance with the National Rules for the Resolution of
Employment Disputes (National Rules) of the American Arbitration Association
(AAA) in effect at the time a demand for arbitration is made. One arbitrator
shall be used and he or she shall be chosen by mutual agreement of the Parties.
If the Parties cannot agree on the selection of an arbitrator after thirty
(30) days, an arbitrator shall be chosen by the AAA pursuant to its National
Rules. The arbitrator shall coordinate and, as appropriate, limit all
pre-arbitration discovery. However, the Parties shall have the right to obtain
discovery through appropriate document requests, information requests, and
depositions. The arbitrator shall issue a written decision and award, stating
the reasons for the award. The decision and award shall be exclusive, final, and
binding on the Parties, their heirs, executors, administrators, successors, and
assigns.

Company will pay all costs and expenses associated with the arbitration, except
for the filing fees and costs that would have been required had the proceeding
been initiated and maintained in a state or federal court located in Maricopa
County, Arizona, which fees and costs Executive agrees to pay. Each Party agrees
to pay their own respective attorneys’ fees and expenses throughout the
arbitration proceeding. The arbitrator may award the successful Party its
attorneys’ fees and expenses at the conclusion of the arbitration and any other
relief provided by law.

15. Entire Agreement, No Oral Amendments. This Agreement replaces and merges all
previous agreements and discussions relating to the subjects addressed in this
Agreement and it constitutes the entire agreement between the Parties in that
regard. This Agreement may not be modified except by a written agreement signed
by Executive, or Executive’s representative, and an authorized representative of
Company.

The Parties, intending to be bound, execute this Agreement as of the Effective
Date.

 

EXECUTIVE     COMPANY

/s/ Charles F. Serianni

    By  

/s/ Donald W. Slager

Charles F. Serianni       Donald W. Slager     Title   Chief Executive Officer
and President

 

8